JOSEPH ANTHONY GANNON and               )
GLORIA C. GANNON,                       )
                                        )    Montgomery Chancery
       Plaintiffs/Appellees,            )    No. 92-70-428
                                        )
VS.                                     )
                                        )
ROBERT KOCH and DEBORAH                 )    Appeal No.
KOCH,                                   )    01A01-9708-CH-00404
                                        )
       Defendants/Appellants.           )


                   IN THE COURT OF APPEALS OF TENNESSEE
                              AT NASHVILLE
                                                             FILED
                                                                   April 3, 1998
      APPEAL FROM THE CHANCERY COURT OF MONTGOMERY COUNTY
                    AT CLARKSVILLE, TENNESSEE   Cecil W. Crowson
                                               Appellate Court Clerk
                HONORABLE ALEX W. DARNELL, CHANCELLOR



Brad W. Hornsby
BULLOCK, FLY & MCFARLAND
301 N. Spring Street
P.O. Box 398
Murfreesboro, TN 37133-0398
ATTORNEY FOR PLAINTIFFS/APPELLEES


Robert A. Maness
MARKS, SHELL, MANESS & MARKS
114 S. 2nd Street
P.O. Box 1149
Clarksville, TN 37041-1149
ATTORNEYS FOR DEFENDANTS/APPELLANTS


                               VACATED AND REMANDED.



                                        HENRY F. TODD
                                        PRESIDING JUDGE, MIDDLE SECTION




CONCUR:
BEN H. CANTRELL, JUDGE
WILLIAM C. KOCH, JR., JUDGE
JOSEPH ANTHONY GANNON and                       )
GLORIA C. GANNON,                               )
                                                )       Montgomery Chancery
        Plaintiffs/Appellees,                   )       No. 92-70-428
                                                )
VS.                                             )
                                                )
ROBERT KOCH and DEBORAH                         )       Appeal No.
KOCH,                                           )       01A01-9708-CH-00404
                                                )
        Defendants/Appellants.                  )



                                      OPINION

        The defendants, Robert and Deborah Koch, have appealed from a non jury judgment that

plaintiffs, Joseph and Gloria Gannon, have a private easement from their land across the land of

defendants for access to the public way.



        The background of the controversy and its disposition by the Trial Judge are not simple.



        On March 8, 1985, C. E. and Lucille Hassell conveyed to Frederick L. and Debra Glazier,

four tracts. The first tract was described by metes and bounds which do not include a road of any

sort and which state that the tract contains 51-1/2 acres and that it is part of an original tract of

150 acres. The second tract is described as fronting on “a private road leading from the

Clarksville and Palmyra Road to T. J. Charmell’s residence,” and containing ½ acre. The third

tract is described as fronting on “the Clarksville Road” and containing 4 acres. The fourth tract

is described by names of adjoining owners and containing 41 acres.



        The Glaziers employed Joseph Gannon to survey their property and design a subdivision

of it; and he did so, plotting a street called Debra Drive. A plot of said proposed subdivision is

exhibited to this record. It consists of 26 lots of less than 2 acres each. Lots 1-9, inclusive, front

on the south side of Debra Drive, and lots 10-26, inclusive, front on the north side of Debra

Drive which extends from Tennessee Highway 149 westward to its termination between lots 9

and 10 which are the westernmost lots in the subdivision. Beside the words, Debra Drive,


                                                 -2-
appears the notation, (50 ROW). However, the width of Debra Drive between lots 9 and 10 is

designated as 25 feet. Also, lot 26 on the north side of Debra Drive extends all the way to

Highway 149, but lot 1 on the south side of Debra Drive does not. The intersection of a future

road and Jackson property (width 499.20 feet) intervene between lot 1 and the highway. Thus,

the subdivision adjoins the highway on the north side of Debra Drive, but not on the south side.

On the Jackson property is a notation, “This portion of land dedicated to ROW” with pointer to

the south edge of Debra Drive.



       The subdivision was never approved by planning authorities or recorded in the office of

the county register. The Glaziers agreed to convey lot 9 of this subdivision to John and Gloria

Gannon in payment of his surveyor’s fee.



       Lot 9 was described as beginning at an iron pin “in the south right of way of Debra Drive,

this pin being 2,627.90 feet west of the west right of way of Tennessee Highway 149 --- and

being Tract 9 of an unrecorded plot of Hassell Heights Estates according to a survey of Joseph

A. Gannon dated July 8, 1985, Tennessee license number 616.”



       On May 28, 1987, C. E. and Lucille Hassell executed a foreclosure deed to themselves

pursuant to default in payment of purchase money by the Glaziers. Excepted from said deed

were properties previously conveyed by the Glaziers to Ivie Parchman, et. ex., State of

Tennessee, R. W. Suiter, et. ux., the Gannons and Charles Warren, Jr., et. ux.



       On January 11, 1989, the Hassells conveyed to Robert and Debra Koch the same four

tracts that they sold to the Glaziers in 1985, and recovered by foreclosure in 1987. Excluded

from this deed were the following:



       1.      A tract of approximately two acres reserved by Ivie Parchman in her deed to C.E.

Hassell.



                                              -3-
         2.     A tract conveyed to the State of Tennessee described by mates and bounds

containing dimensions of 1,715 feet, 603.62 feet, 1,058 feet and 42 feet and containing 4.379

acres.



         3.     A tract excluded in the deed from the Hassells to the Glaziers, described as a 3-

acre tract adjoining old Tennessee Highway 149 on which the home, barn and garage of the

Hassells is located.



         4.     A tract conveyed by the Hassells to Ronald and Harold Suiter, adjoining old

Tennessee Highway 149, having dimensions of 565.82 feet, 466.23 feet, 257.15 feet and 16.99

feet.



         5.     A tract conveyed by the Glaziers to Joseph Gannon et. ux., being lot 9 on the

unrecorded plot of Hassell Heights.



         6.     A tract sold by Frederick Glazier to Charles M. Warren, Jr., et. al., containing

50.88 acres.



         On July 23, 1992, the Gannons’ filed the present suit alleging:



         1.     Their ownership of “Tract 9" (lot 9, described above).



         2.     The defendants-Kochs’ ownership of the entire tract conveyed to the Glaziers on

March 8, 1985.



         3.     That Debra Drive had been graded and graveled for use of lot owners.




                                               -4-
       4.      That the defendants had erected a fence and gate obstructing Debra Drive and

plaintiffs’ access to Highway 149.



       The complaint prayed for a permanent injunction against obstruction of Debra Drive and

for damages.



       The defendants answered denying material allegations.



       The judgment of the Trial Court reads as follows:

                       This cause came on to be heard on the 19th day of
               April, 1994, on the Petition of Plaintiffs for a permanent
               injunction enjoining the Defendants from obstructing
               Plaintiffs’ access to a tract of land owned by the Plaintiffs, for
               an injunction restraining the Defendants from turning loose
               vicious dogs, which interfered with the Plaintiffs’ rights in
               access to their property; for damages for lost sales, punitive
               damages, and for general relief; testimony of witnesses,
               statements of counsel and all the record in this cause, from all
               of which is appearing to the Court that the Plaintiffs have a
               right to maintain access to their property along the roadway
               now known as Debra Drive, but that access may in no ways
               limit the use of the real property of the Defendants; that
               Defendants may not unreasonably limit the Plaintiffs’ access
               to their lot; that the Defendants’ unlocked gates do not
               unreasonably limit the Plaintiffs’ access to their lot so long as
               no approved roadway exists; and it further appearing that the
               Plaintiff may bring the easement to the quality of a roadway
               that might be dedicated and accepted as a road by the county,
               and once the easement is improved to the extent that it might
               be dedicated and accepted as a road by the county; the
               Defendant would not then be allowed to limit access; and it
               further appearing that upon bringing the easement to the
               quality of a roadway, that it might be dedicated and accepted
               as a road by the county the Plaintiffs shall have an easement
               for the roadway now known as Debra Drive and should be
               allowed, as part of the improvement, to run utility lines along
               said easement to their property and that the costs of this cause
               should be borne by the Defendants.

                    IT IS, THEREFORE, ORDERED, ADJUDGED and
               DECREED that:

                        1.      That until Plaintiffs improve their easement to
               the extent that it might be dedicated and accepted as a road by
               the county, the Plaintiffs may have an easement and access to
               their lot along the road known as Debra Drive;



                                              -5-
        2.    That Defendants may place a gate across the
easement as long as it is unlocked and Plaintiffs have access
to their easement and lot limited only by the necessity of
opening and closing Defendants’ gate or gates;

        3.     Once the easement is improved to the extent
that it might be dedicated and accepted as a road by the
county, the Defendants will not be allowed to limit access;

       4.       The Plaintiffs may improve the road, including
extending utilities along said easement to bring the easement
to the quality of a roadway that might be dedicated and
accepted as a road by the county; and

        5.     The Defendants are permanently enjoined from
interfering with Plaintiffs’ reasonable access to their lot,
except by unlocked gates that must be opened and closed by
the Plaintiffs and said easement being more specifically
described below:

       Beginning at an iron pin in the south right of
       way of Debra Drive, this iron pin being
       2627.90 feet west of the west right of way of
       Tennessee Highway 149 as measured along
       the south right of way of Debra Drive, thence
       South 12 degrees 43 minutes 52 seconds east
       215.36 feet to an iron pin in a fence line;
       thence south 80 degrees 03 minutes 31
       seconds west 231.98 feet with a fence line to
       an iron pin; thence north 3 degrees 04 minutes
       56 seconds west 263.07 feet to an iron pin in
       the south right of way of Debra Drive; thence
       with the south right of way of Debra Drive
       south 86 degrees 33 minutes 20 seconds east
       146.18 feet to an iron pin; thence with a curve
       for 48.26 feet, this curve having a radius of
       1665.62 feet, a tangent of 49.26 feet, a degree
       of curve of 3 degrees 26 minutes 24 seconds,
       a total curve length of 98.49 feet and a central
       angle of 3 degrees 23 minutes 17 seconds, to
       the iron pin at the point of beginning, this tract
       of land containing 1.16 acres more or less and
       being Tract 9 of an unrecorded plat of Hassell
       Heights Estates according to a survey of
       Joseph A. Gannon dated July 8, 1985,
       Tennessee license number 616.

       The above property being a portion of the
       same property conveyed to the Grantors by
       deed from C.E. Hassell, et ux, of record in
       Official Record Book Volume 355, Page
       2239, Register’s Office for Montgomery
       County, Tennessee. Reference is hereby made
       to a Power of Attorney of record in Official
       Record Book Volume 359, Page 1074, of said
       Register’s Office.


                              -6-
                       The costs of this cause shall be taxed to the
                 Defendants


          The quoted order undertakes to describe by metes and bounds the easement but instead

describes Tract 9 of Hassell Heights consisting of 1.16 acres, which is the land of the Gannons

in whose favor the easement is granted.



          This inadvertence must be corrected on remand. The order should describe the easement

by metes and bounds, beginning at highway 149 and ending at Tract 9, and describing the exact

width of the easement.



          The relief granted in the order requires attention.



          1.     The plaintiffs are granted an easement for access to their lot. This appears to be

an appurtenant easement for access to a particular tract of land. As such, it would belong to the

successive owners of the land so benefitted. Jones v. Ross, 54 Tenn. App. 136, 388 S.W.2d 640

(1963). Since the use of the easement is limited to the needs of the owner of the land benefitted,

the easement is a private, not a public easement. See Black’s Law Dictionary, Fourth Edition,

p. 600.



          An easement may be created by the provision for streets in a subdivision, but

subdivisions must be recorded in the County Register’s Office, and approval of the local

planning authority is generally required for such registration. TCA § 13-3-411. This record does

not show that the plot of Hassell Heights Subdivision has been approved or registered or that any

public authority has accepted any dedication of Debra Drive.



          A private easement may be created by express deed of the owner of the subservient estate,

or by necessary inference from the sale of a portion of a tract without expressly providing access



                                                 -7-
to the conveyed portion across the land of the conveyor. City of Whitwell v. White, Tenn. App.

1974, 529 S.W.2d 228. This record does not demonstrate such a creation of a private easement.



          A private or public easement may be created by prescription, but there is no evidence in

this record that any such right has been so created.



          A private easement for access to landlocked land may be obtained by petition to the

“county court,” which must appoint a jury of view to lay off and mark a road not exceeding 25

feet in width and to assess damages to be paid to the owners of the properties crossed by the right

of way. TCA §§ 54-14-101-117, inclusive. Land owners subject to an easement may erect gates.

See Luster v. Garner, 128 Tenn. 160, 159 S.W. 604 (1913); Long v. Garrison, 1 Tenn. App. 211

(1925).



          It does not appear that this has occurred in the present case.



          TCA § 54-10-103 provides for the establishment of county roads by action of the “county

court,” but such action must be taken in accordance with statutes governing the exercise of the

power of eminent domain, with just compensation. TCA §§ 29-17-801-814, inclusive.



          It does not appear that such action has been taken in the present case.



          2.     TCA § 54-10-108, 109 provides for gates across county roads of the third and

fourth class by action of the county legislative body.



          It does not appear from the record that a private easement has been created in this way.




                                                 -8-
       3.      The cited statutes do not provide for “unlimited access” simply because the

holders of a private easement had been “dedicated” or “improved.”



       4.      The same is true of the installation of utilities.



       5.      The authority to permit gates, locked or unlocked across a private easement is not

provided by statute. It has, however, been recognized by our case law. See Luster v. Gardner,

128 Tenn. 160, 159 S.W. 604 (1913). And, as above stated, a county court may allow gates

across certain county roads.



       The defendants-appellants present a single issue as follows:

                       Whether the trial court erred in holding that the
               dominant tenants (appellees-GANNONS) of an easement of
               ingress and egress by necessity have the future right to
               improve that easement up to county road standards and
               dedicate that easement to the county for acceptance as a
               county road thereby increasing the burden of the easement on
               the servient estate.


       The plaintiffs-appellees state the issue as follows:

                      Was the Trial Court correct in granting to the Gannons
               an easement across the property of the Kochs when said
               easement of Debra Drive was referred to in the deed of the
               Kochs and existed at the time of his purchase and further
               permitting the Gannons the opportunity to maintain and
               improve said drive up to the standard that was initially
               intended by the original parties?


       It is apparent from the result reached in the Trial Court that the parties did not sufficiently

supply the details necessary for the Trial Court to render definitive and correct findings and

conclusions such as:



       What right have the plaintiffs because of an unapproved, unregistered subdivision, or

arising out of any recorded instruments.       If any such rights exist, what is the width of the

easement and its location?



                                                -9-
       Whether such easement extends all the way to the public way, and across whose

property?



       Whether the plaintiffs’ land is “landlocked,” and, if so, whether proper steps have been

taken to acquire access to the public way.



       The judgment of the Trial Court is vacated and the cause is remanded for further

proceedings to enable the parties to present a more definitive picture of the situation, especially

a correct map of the properties adjoining Hassell Heights Subdivision with particular reference

to the proper route of a road to provide to plaintiffs access to the public way.



       After hearing the matter further, the Trial Court is directed to enter its judgment defining

with specificity the rights of the parties in conformity with this opinion. The costs of this appeal

are assessed against the appellees.



                                VACATED AND REMANDED



                                                       _________________________________
                                                       HENRY F. TODD
                                                       PRESIDING JUDGE, MIDDLE SECTION




CONCUR:


_____________________________
BEN H. CANTRELL, JUDGE


_____________________________
WILLIAM C. KOCH, JR., JUDGE




                                               -10-